DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 were rejected in Office Action mailed on 08/16/2021.
	Applicant filed a response, amended claim 1, 4-5, added claims 14-20 and cancelled claim 3.
	Claims 1-2 and 4-20 are being examined on the merits in this Office Action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristin Galvin on 01/21/2022.
The application has been amended as follows: 

Amend claim 1 as follows:
A cooling plate (10) configured for temperature control of at least one battery cell, the cooling plate comprising: 
a frame (12) with a plurality of flow ducts (16) configured to have a coolant flow therethrough in a flow direction (26) extending from an inlet port (22) to an outlet port (24), and 
plurality of flow ducts (16) in a fluid-tight manner and which is configured to thermally contact the at least one battery cell, 
characterized in that one of the plurality of flow ducts (16) comprises a flow duct surface (17) and a plurality of perturbing contours (28) extending from the flow duct surface (17) and plurality of flow ducts (16), 
wherein the one of the plurality of flow ducts (16) is elongated in the flow direction (26), 
wherein the plurality of perturbing contours (28) have an upper surface (29) facing the flexible cover (14) and facing opposite the flow direction (26) such that coolant flowing in the flow direction (26) is deflected by the upper surface (29), 
wherein the upper surface (29) defines: 
a contour height (30) relative to the flow duct surface (17), the contour height (30) being perpendicular to the flow direction (26) and increasing along the flow direction (26), and 
a lower edge (33) at a minimum contour height (30) where the upper surface (29) intersects the flow duct surface (17), the lower edge (33) being elongated in a width direction (19) perpendicular to the flow direction (26) and to the contour height (30), and wherein the upper surface (29) has, at the lower edge (33), a maximum width in the width direction (19),
wherein a plurality of first perturbing contours (28a) of the plurality of perturbing contours (28) in the one of the plurality of flow ducts (16) are arranged in a first row along the flow direction (26) and a plurality of second perturbing contours (28b) of the plurality of perturbing contours (28) in the one of the plurality of flow ducts (16) are arranged in a second row along the flow direction (26), and
	wherein the plurality of second perturbing contours (28b) of the second row are offset from the plurality of first perturbing contours (28a) of the first row. 

Amend claim 2 as follows:
The cooling plate (10) according to claim 1, characterized in that the plurality of s (28) deflects the coolant flowing through the flow duct (16) at least partly in a direction toward the flexible cover (14).

Amend claim 4 as follows:
	The cooling plate (10) according to claim 1, characterized in that the plurality of perturbing contours (28) have a triangular cross section area (38) parallel to the flow direction (26).

Cancel claims 5-6
	
	Amend claim 7 as follows:
	The cooling plate (10) according to claim 1, characterized in that each set of four perturbing contours (28) of the plurality of perturbing contours (28) form a parallelogram (72).  

Amend claim 12 as follows:
The cooling plate (10) according to claim 1, characterized in that the flexible cover (14) is materially bonded to the frame (12) and two webs (46) bordering on each of the plurality of flow ducts (16)

Amend claim 14 as follows:
The cooling plate (10) according to claim 1, wherein the cooling plate (10) is formed from injection molding, and wherein the plurality of perturbing contours (28) are an extension of the frame (12).

Amend claim 17 as follows:
The cooling plate (10) according to claim 1, wherein the plurality of perturbing contours (28) include a rear surface extending between an upper edge (35) of the upper surface (29) and the flow duct surface (17), and wherein the rear surface is planar and is perpendicular to the flow direction (26).

	Amend claim 19 as follows:
A cooling plate (10) configured for temperature control of at least one battery cell, the cooling plate comprising: 
a frame (12) with a plurality of flow ducts (16) configured to have a coolant flow therethrough in a flow direction (26) extending from an inlet port (22) to an outlet port (24), and 
a flexible cover (14), which bounds the plurality of flow ducts (16) in a fluid-tight manner and which is configured to thermally contact the at least one battery cell, 
wherein plurality of flow ducts (16) comprises a planar flow duct surface (17) anda plurality of perturbing contours (28) extending from the planar flow duct surface (17) and plurality of flow ducts (16), 
wherein the plurality of flow ducts (16) are elongated in the flow direction (26), 
wherein plurality of perturbing contours (28) have 
an upper planar surface (29) facing the flexible cover (14) and facing opposite the flow direction (26) such that coolant flowing in the flow direction (26) is deflected by the upper planar surface (29), 
planar surface (29), the side surfaces extending between the upper planar surface (29) and the planar flow duct surface (17), wherein the side surfaces contact the planar flow duct surface (17) at side edges which are parallel to the flow direction (26), and
 a rear surface extending between the side surfaces and between the upper planar surface (29) and the planar flow duct surface (17), 
wherein the upper planar surface (29) forms an oblique angle with the planar flow duct surface (17) and the upper planar surface (29) defines 
a contour height (30) relative to the planar flow duct surface (17), the contour height (30) being perpendicular to the flow direction (26) and increasing along the flow direction (26), 
an upper edge (35) at a maximum contour height (30), the upper edge being linear and elongated in a width direction (19) perpendicular to the flow direction (26) and to the contour height (30), and 
a lower edge (33) at a minimum contour height (30) where the upper planar surface (29) intersects the planar flow duct surface (17), the lower edge (33) being elongated in the width direction (19), 
8wherein the upper planar surface (29) has, at the lower edge (33), a maximum width in the width direction (19), 
wherein the side surfaces are perpendicular to the width direction (19), 
wherein the rear surface is perpendicular to the flow direction (26),
wherein a plurality of first perturbing contours (28a) of the plurality of perturbing contours (28) in the one of the plurality of flow ducts (16) are arranged in a first row along the flow direction (26) and a plurality of second perturbing contours (28b) of the plurality of perturbing contours (28) in the one of the plurality of flow ducts (16) are arranged in a second row along the flow direction (26), and
wherein the plurality of second perturbing contours (28b) of the second row are offset from the plurality of first perturbing contours (28a) of the first row. 


Amend claim 20 as follows:
The cooling plate (10) according to claim 19, wherein the planar upper surface (29) is at approximately a 45 degree angle to the planar flow duct surface (17).

Allowable Subject Matter
Claims 1-2, 4 and 7-20 are allowed over the “closest” prior art of record Hendrix (DE 10201402535) and Buckrell et al. (U.S. Patent Application Publication 2018/0106558).
The following is an examiner’s statement of reasons for allowance: the prior art, taken alone or in combination, do not teach or fairly suggests the cooling plate as recited in independent claims 1 and 19. In particular, the specifics of a plurality of first perturbing contours (28a) of the plurality of perturbing contours (28) in the one of the plurality of flow ducts (16) arranged in a first row along the flow direction (26) and a plurality of second perturbing contours (28b) of the plurality of perturbing contours (28) in the one of the plurality of flow ducts (16) arranged in a second row along the flow direction (26), wherein the plurality of second perturbing contours (28b) of the second row are offset from the plurality of first perturbing contours (28a) of the first row; and the particular configuration of the plurality of perturbing contours (28) defined by the upper surface (29) and upper planar surface (29) as recited in the respective independent claims. 
Therefore, it would not be obvious to modify or combine Hendrix and arrive at the presently claimed invention. In light of the above, claims 1-2, 4 and 7-20 are passed to issue.


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koves (U.S. Patent 5,538,700).
Rhodes (U.S. Patent 3,250,325).
So et al. (U.S. Patent 5,036,911).
Determan et al. (U.S. Patent Application Publication 2010/0032150).
Susuki et al. (U.S. Patent Application Publication 2021/0025661).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723